UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMION HARLAN COLCLOUGH, a/k/a Richard Jackson, a/k/a Omar
House,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00075-RBS-TEM-1)


Submitted:   September 2, 2010           Decided:   November 18, 2010


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Rodolfo Cejas,
II, Assistant Federal Public Defender, Caroline S. Platt,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Sherrie S. Capotosto,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damion Harlan Colclough appeals the district court’s

imposition    of      a    twenty―four—month            sentence        following      the

revocation    of    his    term     of     supervised        release.        On    appeal,

Colclough contends that, based on the facts of his case, the

district    court    imposed       a    plainly     unreasonable        sentence       upon

revocation.     Finding no reversible error, we affirm.

            The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                            United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             We will

affirm unless the sentence is “plainly unreasonable” in light of

the    applicable    18    U.S.C.      §   3553(a)      (2006)      factors.        United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

            Our first step is to decide whether the sentence is

unreasonable.       Id. at 438.            In doing so, we generally follow

“the    procedural    and     substantive          considerations”          employed       in

reviewing original sentences.               Id.        A sentence is procedurally

reasonable    if    the    district        court    has      considered      the    policy

statements    contained       in       Chapter     7    of    the    U.S.     Sentencing

Guidelines Manual and the applicable § 3553(a) factors, id. at

439, and has adequately explained the sentence chosen, though it

need not explain the sentence in as much detail as when imposing

the original sentence.            Thompson, 595 F.3d at 547.                 A sentence

is    substantively       reasonable       if    the    district     court        states    a

                                            2
proper   basis    for    its       imposition     of    a   sentence       up    to    the

statutory    maximum.          Crudup,     461    F.3d      at    440.      If,       after

considering the above, we determine that the sentence is not

unreasonable, we will affirm.             Id. at 439.

            Our   review      of    the    record      on   appeal       leads    us    to

conclude that the district court’s sentence is procedurally and

substantively reasonable.             Accordingly, we affirm the judgment

of the district court.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court      and    argument        would   not     aid   the

decisional process.

                                                                                 AFFIRMED




                                           3